Citation Nr: 1715333	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  11-14 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for skin rash and lesions on the hands.


REPRESENTATION

Veteran represented by: Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968, including service in the Republic of Vietnam from May 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The Board most recently remanded this matter in April 2016 for further development.  The matter has now returned for further adjudication.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that any current skin rash and/or nail disorder of the Veteran's hands was incurred in or related to active service.


CONCLUSION OF LAW

The criteria for service connection for skin rash and lesions on the hands have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

I. Duties to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

The duty to notify has been met.  See January 2010 VA correspondence.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), & (d).

The Veteran's relevant service and post-service medical records have been obtained and associated with the claims file.  These include a series of medical examinations from VA.  The Veteran has not indicated that there is any outstanding evidence to submit.

The Veteran underwent VA examinations for his hand and nail condition in December 2015 and June 2016.  The VA examiner reviewed the service treatment records, examined the Veteran, considered his complaints, provided a detailed report of his symptoms, and provided opinions supported by rationales.  These examinations are deemed adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board previously remanded this case to obtain updated treatment records and an updated VA examination opinion.  The RO obtained records from the Milwaukee VA Medical Center, and obtained the June 2016 opinion described above.  The Board is satisfied that the RO has substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and assist the Veteran in the evidentiary development of the claim decided herein, and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claims, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, the Veteran has not argued that any procedural defects have occurred.  See Scott, 789 F.3d at 1381.  The Board will therefore proceed with the adjudication of this appeal.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran's personnel records show that he served in Vietnam and it is presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Dermatitis and nail dystrophy are not among the conditions enumerated in 38 C.F.R. § 3.309(e) and are therefore not presumed to have been incurred in service.  

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), a claimant is not precluded from establishing service connection with proof of actual causation, that is proof the exposure to Agent Orange actually caused his skin condition.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  


The Veteran's service treatment records reflected a diagnosis of "vesicular dyshidrosis" of both hands in July 1967.  The Veteran was treated with Kenalog.  Service treatment records after July 1967 did not record further symptomology of the hands and there was no mention of hand, finger or nail problems at his September 1968 examination.  

The Veterans suffered an occupational traumatic injury to his left hand (fingers) in March 2003 when he grabbed a circular saw.  The Veteran underwent surgery and physical therapy for this injury.  The records did not report that the Veteran suffered from a skin or nail condition at that time.

VA Medical Center records from June 2013 reported that the Veteran complained of peeling fingers and nails that "rot and bleed."  

In April 2015, the Veteran testified that he had been treated for a skin condition while in service, and further testified that the skin condition that he had now was the same condition as when he had in service.  The Veteran explained that he used Udder Balm to treat his current skin condition.  

In December 2015, the Veteran underwent a VA examination.  The examiner noted that the service treatment records identified the Veteran's 1967 vesicular dyshidrosis, and noted that treatment with Kenalog resolved the symptoms.  The examiner also noted that the medical records were silent for nail problems until June 2013.  The Veteran reported to the examiner that he used Udder cream (lanolin cream) to treat his fingers and nails.  

The examiner diagnosed the Veteran with a history of vesicular dyshidrosis and current nail dystrophy of several fingernails.  No other conditions were diagnosed.  The examiner noted that lanolin cream was an over the counter moisturizer and that the Veteran used it near constantly.  The examiner measured less than 5% dermatitis for the entire exposed body area.  The examiner noted that there was "minimal fissuring, xerosis and callousing of the lateral index fingers bilaterally" and that "[n]o vesicular dermatitis [was] noted."  The examiner further noted that the "bilateral thumb, index and third fingernails [were] abnormal: there [was] proximal nail fold thickening and irregular pterygium with irregular thinning and thickening of the nail plates in all 6 nails."  

The examiner opined that the nail changes were "not the result of vesicular dyshidrosis" but rather "they represent some scarring of the nails likely secondary to trauma/manipulation."  The examiner reported that the "mild xerosis, callousing and fissuring appears to be compatible with mild irritant/ frictional hand dermatitis."  The examiner concluded that the "current problems are less likely than not the result of the vesicular dyshidrosis."  

In June 2016, the VA examiner supplemented her opinion.  She stated that the Veteran's in-service illness (vesicular dyshidrosis) was a blistering eczema of the palms that did not affect the nails.  She also opined that the Veteran did not have vesicular dyshidrosis currently.  As to herbicide exposure, the examiner opined that the Veteran's nail condition did not likely result from exposure because there was no evidence in the medical literature of a causal connection between herbicide exposure and nail disorders.  

With respect to hand dermatitis, the examiner opined that frictional dry hand dermatitis is by definition not vesicular dermatitis and was due instead to friction and working with the hands.  The examiner also opined that Udder Balm, was a moisturizer as opposed to an anti-inflammatory, and would be more effective at preventing and treating frictional dry hand dermatitis than vesicular dermatitis.  

The Veteran is currently diagnosed with nail dystrophy.  This satisfies Shedden element (1) as to that condition.  

The Veteran, however, does not have a current diagnosis of vesicular dyshidrosis, or a diagnosis of it at any time subsequent service.  This is contrary to the Veteran's statements that he has had the same skin condition of the hands since service.  The Veteran is competent to report observable symptoms of a condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, "[t]he Board is not required to accept all lay statements as definitive proof of a service-connection claim."  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The record does not indicate that the Veteran has specialized medical training in diagnosing skin conditions.  The examiner, however, does have specialized medical training and understanding of skin and nail conditions.  The Board accordingly weighs more heavily the examiner's conclusion that the Veteran does not have the same condition as he had in service, i.e. vesicular dyshidrosis.  As the Veteran does not have a current diagnosis of vesicular dyshidrosis, Shedden element (1) for vesicular dyshidrosis cannot be established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  

The Board is aware that the Court has held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  From that perspective, consideration has been given to the diagnosis of dry hands, which was made at the time of the VA examination.  Such would qualify as a current diagnosis of a skin condition affecting the hands.  However, as indicated above, a diagnosis of dry hands was not made during active service.  Moreover, the examiner clearly distinguished the Veteran's in-service vesicular dyshidrosis from his dry hands by stating that there was no relationship between the two.  He explained that frictional dry hand dermatitis was caused by friction and overuse while vesicular dyshidrosis was a blistering eczema of the palms.  In short, while Shedden element (1) was arguably met, Shedden elements (2) and (3) for dry hands are not met.

As to Shedden element (2) for the Veteran's nail dystrophy, the Veteran's in-service vesicular dyshidrosis potentially could be an in-service injury or disease.  Alternatively, because the Veteran is presumed to have been exposed to Agent Orange while in Vietnam, this exposure could also be an in-service injury or disease.  Either event satisfies Shedden element (2) for nail dystrophy.

The evidence does not indicate that there was any other in-service injury or disease that could satisfy Shedden element (2).  In particular, the lack of a reported nail injury or disease in the service treatment records, especially where the service treatment records contained reports of other hand disease, weighs against finding that any other in-service injury or disease occurred.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) ("The absence of certain evidence may be pertinent if it tends to disprove (or prove) a material fact.").  Nor has the Veteran testified to another in-service event.

Although Shedden elements (1) and (2) are satisfied with respect to the Veteran's current nail dystrophy as potentially arising from either vesicular dyshidrosis or Agent Orange exposure, Shedden element (3) is not satisfied for either combination because nail dystrophy lacks a nexus with either in-service event.

With respect to vesicular dyshidrosis, the VA examiner explained that vesicular dyshidrosis could not have caused the Veteran's nail dystrophy because vesicular dyshidrosis is a blistering eczema of the palms that does not affect the nails.  Nail dystrophy, by definition, affects the nails.  

With respect to herbicide exposure, the VA examiner conducted a medical literature review and did not find a medical link between herbicide exposure and a nail disorder.  The VA examiner opined that the nail disorder was not related to herbicide exposure, but instead was likely due to chronic cuticle inflammation or manipulation.  

The lack of treatment records or records of complaint by the Veteran for approximately 45 years further suggests that a nexus does not exist.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence.").

The Board acknowledges the Veteran's testimony that he has had the same disability since service.  However the Board cannot credit this testimony because, as discussed above, the Veteran's current condition is not the same as the one he had in service.  Moreover, and also as discussed above, the examiner has medical training and experience whereas the Veteran does not.  Thus while the Veteran can testify generally about the symptoms he has had, the Board can and does weigh more heavily the opinion of the examiner as to the Veteran's current and past conditions and whether the two conditions were etiologically related.  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for skin rash and lesions on the hand must therefore be denied.


ORDER

Entitlement to service connection for skin rash and lesions on the hands is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


